Citation Nr: 0913632	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  03-11 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to August 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2000 and September 2001 
Regional Office (RO) in Baltimore, Maryland rating decisions, 
which denied the claim on appeal.

The Veteran had a video hearing before the undersigned 
Veterans Law Judge in June 2005.  A transcript of that 
proceeding has been associated with the claims folder.

The Veteran's claim was previously before the Board and 
remanded in October 2005.


FINDING OF FACT

The Veteran did not engage in combat, and there is no 
corroboration or verification of the occurrence of the 
Veteran's claimed in-service stressors. 


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  See 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by or on behalf of the Veteran.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Veteran's 
Administration (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the Veteran of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the Veteran 
is expected to provide; and (4) request that the Veteran 
provide any evidence in his possession that pertains to the 
claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.

VCAA letters dated in September 2001 and November 2005 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(1) 
(2008); Quartuccio, at 187.  The Veteran was advised in the 
November 2005 letter that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  This letter informed him that additional information 
or evidence was needed to support his claims, and asked him 
to send the information or evidence to VA.  See Pelegrini II, 
at 120-121.  The September 2001 letter also advised him of 
the need to provide detailed information regarding his 
claimed in-service stressors, and a questionnaire to assist 
him in providing such information.  The November 2005 also 
advised him of the type of information that could assist in 
corroborating his in-service stressors.  His claim was 
readjudicated following the November 2005 letter; thus, any 
error as to the timeliness of that notice is harmless.

Since the Board has concluded that the preponderance of the 
evidence is against the claims, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
 
The Board also concludes VA's duty to assist has been 
satisfied.  Private medical records identified by the Veteran 
have been obtained, to the extent possible.  The Veteran has 
at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claims.  The 
Veteran's service treatment records and VA medical records 
are in the file.  Most personnel records regarding unit and 
dates of assignment, participation in combat operations, 
wounds in action, awards and decorations, and official travel 
outside the United States could not be obtained because of a 
fire related incident, and those records could not be 
reconstructed.  The Board is mindful that, in a case such as 
this where service records are unavailable, VA has a 
heightened obligation to explain findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 C.F.R. § 3.159(c)(4).  The Board notes that the 
Veteran was provided VA examinations in December 1999 and 
December 2003, at which he was diagnosed with PTSD.  The 
Board finds these examination reports to be thorough, 
complete, and sufficient upon which to base a decision with 
respect to the Veteran's claim for service connection for 
PTSD.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008). 

In order to establish direct service connection for a 
disorder there must be: (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Service connection for PTSD specifically requires medical 
evidence establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (2008). 
 
If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2008); see also, 38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2008).  Otherwise, the 
law requires verification of a claimed stressor.  Where a 
determination is made that the Veteran did not "engage in 
combat with the enemy," or the claimed stressor is unrelated 
to combat, the Veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must include service records or other credible 
evidence that supports and does not contradict the Veteran's 
testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. 
App. 128, 42 (1997). 

The Veteran contends that he has PTSD as the result of his 
active duty service.  Specifically, the Veteran reports that 
he served in Turkey from 1957 to 1959 and there witnessed two 
(2) Turkish civilians impersonating Turkish military killed 
by stolen explosives in approximately July 1958.  The Veteran 
also claimed to have observed the hanging of an accused 
Turkish male rapist and experienced multiple sonic booms 
caused by overflying Soviet aircraft.  The Veteran also 
alleged hearing Soviet radio broadcasts threatening to attack 
the base in Turkey where the Veteran was stationed.  The 
Veteran claimed to have visited Lebanon and saw destruction 
that he attributed to bombs that he had helped prepare.  
Finally, the Veteran stated that he was subject to friendly 
fire when taking ammunition to the flight line.  The Veteran 
contends these experiences caused or contributed to his PTSD, 
which symptoms the Veteran reports include nightmares, 
depression, anxiety, fear, fatigue, feelings of isolation, 
panic attacks, and aggressive behavior.   

The Board acknowledges that the Veteran has a current medical 
diagnosis of PTSD.  This diagnosis has been attributed, at 
least to some extent, to the Veteran's account of his 
military service.  His current VA outpatient treatment 
records show that a June 1998 examiner concluded that the 
Veteran met "criteria for PTSD" and started treatment in 
the PTSD program.  Both his December 1999 and December 2003 
VA examiners continued the previous assessment of PTSD.  
Therefore, the Board acknowledges that the Veteran has a 
current diagnosis of PTSD.   
 
The crucial inquiry, therefore, is whether the Veteran has 
established an in-service stressor and a medical link between 
a verified in-service stressor and the Veteran's current 
PTSD.  The Board concludes that he has not.  Even with a 
current diagnosis of PTSD, the preponderance of the evidence 
is against a finding that the Veteran engaged in combat with 
the enemy during active service, and the record does not 
otherwise contain evidence which confirms his account of in-
service stressors. 
 
The Board must assess the credibility and weight of all the 
evidence, including the medical evidence.  "Just because a 
physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board 
is not required to accept a Veteran's uncorroborated account 
of his active service experiences.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 
190, 192 (1991). 
 
The Veteran's DD-214 indicates an MOS of Munitions Specialist 
and nearly two (2) years of overseas service.  The Veteran 
alleges and supplied documentation to support that during his 
overseas service he was stationed in Turkey at Incirlik Air 
Base for nearly two (2) years during the time period 1957-
1959.  The Veteran submitted documentation showing that 
Incirlik Air Base was designated a combat zone effective 
September 21, 2001.  The Board notes, however, that this 
document does not reflect that the Incirlik Air Base was 
designated as a combat zone while the Veteran was serving 
there.  Furthermore, even assuming that Incirlik Air Base had 
been in a combat zone during the Veteran's period of service, 
the mere fact that he served in a "combat area" or "combat 
zone" does not mean that he himself engaged in combat with 
the enemy.  VAOPGCPREC 12-99 (October 18, 1999).  In this 
case, the Veteran has not reported any alleged in-service 
stressors that were combat-related.  Moreover, the Veteran's 
DD-214 does not indicate any medals or awards for service in 
combat.  Based on the foregoing, the Board concludes the 
Veteran did not engage in combat. 
 
Therefore, there must be credible supporting evidence of 
record that the alleged stressors actually occurred in order 
to warrant service connection.  The Board notes that the RO 
provided the Veteran with a letter dated in December 1999 
requesting he detail the specific alleged stressors, 
including specific dates and locations.  The Veteran 
responded in March 2000, with a statement detailing several 
alleged stressors.  Of the claimed stressors, the Veteran 
provided a location for each of the stressors, but provided 
no specific dates as to the occurrence of any claimed 
stressor. 

Despite the required information lacking as to the Veteran's 
claimed stressors, the RO forwarded the Veteran's March 2000 
statement with a request for stressor verification to the 
U.S. Armed Services Center for Unit Records Research (CURR) 
(currently the U.S. Army and Joint Services Records Research 
Center (JSRRC)).  In July 2000, CURR responded that the 
information provided was insufficient to conduct meaningful 
research.  CURR required that the Veteran provide unit of 
assignment, description of the incident, date (to within 
thirty (30) days) of the incident, location of the incident, 
and other units involved.  In an effort to obtain such 
information from the Veteran, in March 2001 the RO sent a 
second letter to the Veteran requesting the required 
information.  In March 2003 the Veteran submitted some of the 
information requested in the March 2001 letter.  
Specifically, the Veteran noted his specific unit and duty 
station and provided a description of several alleged 
stressors.  The Veteran, however, provided a specific 
timeframe (June 1958) for only one incident - an alleged 
explosion of stolen United States ammunition that killed the 
two Turkish thieves, who were masquerading as Turkish 
military.  The RO did not seek additional stressor 
verification, which was the basis for the October 2005 remand 
by the Board.

During the Veteran's hearing before the undersigned Veterans 
Law Judge, the Veteran amended his March 2003 statement to 
put the date of the incident as July 1958.  The Board 
observes that in compliance with the October 2005 remand, the 
Appeals Management Center (AMC) sought verification of the 
Veteran's alleged July 1958 stressor from JSRRC.  While there 
is some discrepancy as to whether the event occurred in June 
or July of 1958, the Board notes that the JSRRC subsequently 
reported that they had searched historical reports for the 
entirety of the year; thus, this discrepancy appears to have 
not impacted the efforts made to verify the stressor.  [The 
Board is aware that the JSRRC at one point referenced having 
searched historical reports for his unit in 1968; however, as 
noted below, the agency then noted his report of the 
explosion having occurred in July 1958, and they later 
referenced having found a record of a fire in December 1958, 
but no bomb or explosion.  Thus, it appears clear that 
"1968" was merely a typographical error, and that it was 
the year "1958" that was, in fact, searched.]

In addition, in November 2005 the AMC sent a letter to the 
Veteran requesting more specific information regarding his 
other alleged stressors, including a request for the specific 
dates of the stressors.  The JSRRC responded to the AMC 
request in January 2006, noting that the request had not been 
researched because "[t]he killing of civilians is extremely 
difficult to verify.  To research these types of incidents, 
an official report would have had to have been written and 
filed.  An incident not reported, cannot be verified."  The 
AMC submitted the request a second time and the JSRRC 
responded in February 2008:

We researched the [1958] historical reports 
submitted by the 7216th Air Base Group and were 
unable to document the July 1958 explosion of 
ammunition resulting in casualties as described by 
[the Veteran].  The histories confirm that the unit 
was stationed at Incirlik Air Base, Adana, Turkey 
during the period.  In addition the histories 
reported a fire aboard the S.S. Miradpor, in 
Iskenderun Harbor, Turkey, on December 18, 1958, 
that the unit provided a firefighter team and 
equipment; however, no explosion or casualties were 
reported.

The Board also notes that in a March 2003 statement to the 
Board, the Veteran stated that the claimed stressor of 
witnessing the hanging of a Turkish man occurred "[a] month 
or so after this in[c]ident."  Although somewhat unclear 
from the statement, the Board concludes that the Veteran 
alleges the hanging occurred a month after the ammunition 
explosion, or approximately July or August of 1958.  The 
Board acknowledges that the VA did not specifically request 
stressor verification as to this incident; however, the two 
(2) responses of the JSRRC both note that the verification of 
the deaths of civilians or non-United States service members 
is very difficult to verify.  Moreover, the Veteran noted 
during his June 2005 Board hearing that the incident occurred 
off-site of the Incirlik Air Base and involved exclusively 
Turkish citizens.  Therefore, no incident report would have 
been made and, examination of unit histories could not assist 
in the verification of this alleged stressor.  

As to the Veteran's other alleged stressors, there appears to 
be insufficient detail so as to allow for verification.  
Without such additional detail, further investigation by the 
RO to verify his alleged stressors would be futile.  
 
Accordingly, the claim is denied as the preponderance of the 
evidence is against a finding that the Veteran engaged in 
combat with the enemy while on active duty and there is no 
independent verification of his reported in-service 
stressors.  The Board has considered the argument of the 
Veteran's accredited representative that his lay testimony be 
accepted as sufficient to establish the occurrence of his 
claimed in-service stressors.  As noted above, however, the 
law requires verification of a claimed stressor, and the 
Veteran's lay testimony alone is not enough to establish the 
occurrence of the alleged stressor.  As there is no such 
evidence in this case, the preponderance of the evidence is 
against the claim, and it must be denied.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F.3d 1361 (Fed Cir. 2001).




ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


